FORM OF PATENT SECURITY AGREEMENT

This PATENT SECURITY AGREEMENT (this “Patent Security Agreement”), dated as of
July __, 2012, is entered into by and between Ad-Vantage Networks, Inc., a
Delaware corporation (“Grantor”), and JMG Exploration Group, Inc., a Nevada
corporation (together with its successors, “Secured Party”).

RECITALS

A.

WHEREAS, pursuant to that certain Financing and Security Agreement, dated as of
July 12, 2012 (as amended, restated, supplemented, refinanced, in whole or in
part, replaced or otherwise modified from time to time, the “Financing
Agreement”), by and between Grantor and Secured Party, Secured Party has agreed
to make certain financings available to Grantor pursuant to the terms and
conditions thereof.

B.

WHEREAS, Secured Party is willing to make the financial accommodations to
Grantor as provided for in the Financing Agreement Indenture, but only upon the
condition, among others, that Grantor shall have executed and delivered to
Secured Party this Patent Security Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Grantors hereby agree as
follows:

1.

Incorporation of Recitals; Defined Terms. The foregoing Recitals are hereby
incorporated herein as if restated in their entirety.  All capitalized terms
used but not otherwise defined herein have the meanings given to them in the
Financing Agreement.

2.

Grant of Security Interest in Patent Collateral. Grantor hereby grants to
Secured Party a continuing first priority security interest (the “Security
Interest”) in all of Grantor’s right, title and interest in, to and under the
following, whether presently existing or hereafter created or acquired
(collectively, the “Patent Collateral”):

(a)

all of its Patents and any and licenses and other grants of rights relating to
any Patents (“Patent Intellectual Property Licenses”) to which it is a party
including those referred to on Schedule I hereto;

(b)

all reissues, continuations or extensions of the foregoing; and

(c)

all proceeds of the foregoing, including any claim by Grantor against third
parties for past, present or future infringement or dilution of any Patent or
any Patent licensed under any Intellectual Property License.

3.

Security For Obligations. This Patent Security Agreement and the Security
Interest created hereby secures the payment and performance of all the Secured
Obligations, whether now existing or arising hereafter. Without limiting the
generality of the foregoing, this Patent Security Agreement secures the payment
of all amounts which constitute part of the Obligations and the Note and would
be owed by Grantor to Secured Party, whether or not they are unenforceable or
not allowable due to the existence of an insolvency or other similar proceeding
involving Grantor.

4.

Security Agreement. The security interests granted pursuant to this Patent
Security Agreement are granted in conjunction with the security interests
granted to Secured Party, pursuant to the Financing Agreement. Grantor hereby
acknowledges and affirms that the rights and remedies of Secured Party with
respect to the security interest in the Patent Collateral made and granted
hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein.

 

5.

Authorization To Supplement. If Grantor shall obtain rights to any new
patentable inventions or become entitled to the benefit of any patent
application or patent for any reissue, division, or continuation, of any patent,
the provisions of this Patent Security Agreement shall automatically apply
thereto. Grantor shall give prompt notice in writing to Secured Party with
respect to any such new patent rights. Without limiting Grantor’s obligations
under this Section 5, Grantor hereby authorizes Secured Party unilaterally to
modify this Agreement by amending Schedule I to include any such new patent
rights of Grantor. Notwithstanding the foregoing, no failure to so modify this
Patent Security Agreement or amend Schedule I shall in any way affect,
invalidate or detract from Secured Party’s continuing security interest in all
Collateral, whether or not listed on Schedule I.

6.

Counterparts. This Patent Security Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute but one and the same instrument.
In proving this Patent Security Agreement or any other Loan Document in any
judicial proceedings, it shall not be necessary to produce or account for more
than one such counterpart signed by the party against whom such enforcement is
sought. Any signatures delivered by a party by facsimile transmission or other
electronic transmission shall be deemed an original signature hereto.

7.

Construction. Unless the context of this Patent Security Agreement or any other
Loan Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Patent
Security Agreement refer to this Patent Security Agreement as a whole and not to
any particular provision of this Patent Security Agreement. Section, subsection,
clause, schedule, and exhibit references herein are to this Patent Security
Agreement unless otherwise specified. Any reference in this Patent Security
Agreement or in any other Loan Document to any agreement, instrument, or
document shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements,
thereto and thereof, as applicable (subject to any restrictions on such
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein).  Any
reference herein to any Person shall be construed to include such Person’s
successors and assigns.

8.

Further Assurances  Further Assurances".  From and after the date hereof, the
parties shall, on request, cooperate with one another by furnishing any
additional information, executing and delivering any additional documents and
instruments, and doing any and all such other things as may be reasonably
required by the parties or their counsel to consummate or otherwise implement
the transactions contemplated by this Agreement.




[remainder of page left blank intentionally]

 








IN WITNESS WHEREOF, Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

GRANTOR 

AD-VANTAGE NETWORKS, INC.




By:

/s/ David S. Grant

David Grant, Chief Executive Officer







State of California

)

County of Los Angeles

) ss.




On July __, 2012, before me, _________, a notary public for the State of
California, personally, appeared ________, personally known to me (or proved to
me on the basis of satisfactory evidence) to be the person whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his authorized capacity, and that by his signature on the instrument the
persons, or the entities upon behalf of which he acted, executed the instrument.




Witness my hand and official seal.










                      Notary Public








SCHEDULE I

to

PATENT SECURITY AGREEMENT

PATENT REGISTRATIONS AND PATENT APPLICATIONS

 

Patent Licenses

 

 

 

 

 

 

 

 

 

Grantor

 

Country

 

Patent Title

  

Registration No.

  

Registration
Date

  

 

 

 

 

  

 

  

 

 




Patent Applications

Grantor

Country

Patent Applic. Title

Registration

No.

Filing Date

 

  

            

        

      

                      



